GOLDTHWAITE, J.
The form pursued in this indictment, has been in use from the first organization of the State, and therefore, it is not improbable that this precise question has been made and decided upon every circuit in South Alabama, for the last twenty years ; but notwithstanding, the universality of this- precedent,- we are now called on to decide it as a novel and difficult question.
On the merits of the question referred, it may be- said that the selling of any of the liquors named, would be an offence; but there is no more reason why an offender should be indicted *103separately for each, than there would to charge a thief, who had stolen a suit of clothes, in separate counts for the coat, waistcoat, &c.
Let the judgment be affirmed, and certified to the Circuit Court as free from error.